Valentine, J.,
This is a petition of the general counsel or “Supreme Legal Adviser” of the Greek Catholic Union of the Russian Brotherhoods of the U. S. A., a fraternal beneficial society, asking that the court determine the validity of a bylaw of said society which provides: “The supreme legal adviser shall visit the main office at least once each day.”
The society is incorporated under the laws of this State. Its main office is located at Homestead, Pa. It has various branches which are located in different States. The bylaw in. question was adopted at the convention held at Gary, Ind., in 1929, and is printed in the Russian language but, unlike the other bylaws, does not appear in the English translation.
The bylaw in question serves no useful purpose but on the contrary makes it difficult if not impossible for the general solicitor to fulfill the duties of his office.
Suits to which the society is a party are pending in different States. It is the duty of the general counsel to represent the society in all legal matters. He cannot properly do so if he is obliged “to visit the main office” at a time when his presence is required in court, nor is it a reasonable requirement that the solicitor visit the office on Sundays and holidays, which literal compliance with the bylaw would require. To be valid, a bylaw must be reasonable: 7 C. J. 1075; Marshall v. Pilots’ Ass’n, 18 Pa. Superior Ct. 644.
The bylaw in question is unreasonable, arbitrary, oppressive, and of no benefit of the society, and hence we conclude that the same is invalid and not binding upon the petitioner.